DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-2, 5-13 and 15 are allowed. 
Regarding independent claim 1, prior art Mullins et al. as modified by Ashforth et al., and Williamson et al. discloses a server, comprising: a communication interface to establish a communication session with a virtual reality (VR) system to receive room identification information; a memory to store a plurality of VR boundary maps for a plurality of different rooms; a processor communicatively coupled to the communication interface and the memory, the processor to compare the room identification information to the plurality of different rooms stored in the memory to identify a first room of the plurality of different rooms, identify a VR boundary map from the plurality of VR boundary maps associated with the first room based on the application being executed and the number of active VR systems in the first room, and transmit the VR boundary map to the VR system via the communication session. But the prior art or combination thereof fails to disclose or make obvious the claimed invention as a whole, about ” wherein each room of the plurality of different rooms has different VR boundary maps with different dimensions based on a number of active VR systems in the each room and an application being executed by each active VR system”. 
Regarding independent claim 8, prior art Mullins et al. as modified by Ashforth et al. discloses a method, comprising: receiving, by a processor, information associated with a first room from a virtual reality (VR) system; comparing, by the processor, the information associated with the first room to information associated with each room of a plurality of rooms in a stored list; obtaining, by the processor, a VR boundary map associated with a matching room in the stored list based on the comparing; and transmitting, by the processor, the VR boundary map based on the application being executed and the number of active VR systems in the first room to the VR system But the prior art or combination thereof fails to disclose or make obvious the claimed invention as a whole, about ” wherein each room of the plurality of different rooms has different VR boundary maps with different dimensions based on a number of active VR systems in the each room and an application being executed by each active VR system”. 
Regarding independent claim 13, prior art Mullins et al. as modified by Ashforth et al., and Taylor et al. discloses a non-transitory machine-readable storage medium encoded with instructions executable by a processor, the machine-readable storage medium comprising: instructions to receive a virtual reality (VR) boundary map associated with a first room from a generating VR system; instructions to receive a request from a VR system located in the first room, wherein the request includes room identification information associated with the first room; instructions to obtain the VR boundary map for the first room based on the room identification information, the application being executed, and the number 1251250Page 4PATENT Atty. Dkt. No 85939047 of active VR systems in the first room; and instructions to transmit the VR boundary map to the VR system. But the prior art or combination thereof fails to disclose or make obvious the claimed invention as a whole, about ”wherein each room of a plurality of rooms has different VR boundary maps with different dimensions based on a number of active VR systems in the each room and an application being executed by each active VR system”. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jin Ge whose telephone number is (571)272-5556. The examiner can normally be reached 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee M Tung can be reached on (571)272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JIN . GE
Examiner
Art Unit 2616



/JIN GE/Primary Examiner, Art Unit 2616